Citation Nr: 0304970	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  01-02 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo


INTRODUCTION

The veteran had active service from June 1980 to September 
1983.

This appeal arises from a April 2000 rating decision from the 
Department of Veterans Affairs (VA) Honolulu, Hawaii Regional 
Office (RO) that, in part, denied service connection for loss 
of strength of the left back. A January 2001 rating decision 
granted service connection for a low back disability and 
assigned an evaluation of 10 percent.  The veteran timely 
appealed for an increased rating.  

In this case, in May 2000, a hearing at the RO before a local 
hearing officer was held and in June 2001, a hearing was held 
at the RO before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the file.

The Board remanded the case for further development in 
December 2001.  

The Board notes that the RO adjudicated the claim as one for 
increased rating.  However, in light of the distinction noted 
by the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) in the case of Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the issue as involving 
the propriety of the initial evaluation assigned.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained. 

2.  The veteran's service-connected low back disability is 
manifested by pain, and tenderness over the sacro-iliac 
joint.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326, 3.655, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In May 2001 and January 2002, the RO sent letters to the 
veteran specifically informing him of the evidence and 
information necessary to substantiate his claim, the 
information and evidence that he should submit and the 
assistance that VA would provide in obtaining evidence and 
information in support of his claim.  In a reply to the May 
2001 letter, the veteran said he did not have any additional 
evidence to submit.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Background

The veteran sustained an electrical burn to the back and left 
buttock during surgery in February 1983 while in service.  He 
was granted service connection for a lipoma of the back, 
effective from separation from service.  

A VA examination was conducted in June 1999.  The veteran 
complained of daily back soreness.  Examination noted a 6-
centimeter scar of the back, which was non-tender with no 
adhesions.  Muscle strength was normal.  There were multiple 
subcutaneous nodules consistent with lipoma as opposed to 
subcutaneous cysts on the back.  There was a scar present.  
The pertinent diagnosis was status post removal of lipoma of 
the back.  The examiner was unable to diagnose any acute or 
chronic problem or residuals with respect to back pain.  

A VA examination was conducted in October 2000.  Tenderness 
over the left sacro-iliac joint was noted.  Examination found 
full range of motion of the veteran's back.  He had no 
atrophy of the muscles.  Deep tendon reflexes were 
hyperactive and equal throughout.  Left straight leg raising 
test caused discomfort in the sacro-iliac area at about 80 
degrees.  Patrick's test for sacro-iliac involvement also 
caused discomfort.  The examiner stated that the sacroiliitis 
should be service connected because the veteran has 
complained of sacro-iliac joint problems since his in-service 
surgery.  The examiner also stated that the veteran's 
complaints of pain radiating down the left leg was not part 
of the veteran's sacroiliitis although he could not 
definitely make such a conclusion.   The examiner also noted 
that the veteran may have had sclerodermal distribution down 
the leg from the in-service burn.  The diagnosis was 
sacroiliitis.  The examiner recommended further work up.  

A January 2001 rating decision granted service connection for 
a sacro-iliac disorder and assigned a 10 percent rating.  

A VA neurological examination, by the physician who conducted 
the October 2000 examination, was conducted in May 2002.  The 
veteran complained of sacro-iliac pain since the in-service 
burn and that he has had radiation of pain to the left leg 
since 1994.  The veteran attributed this radiation to the in-
service injury.  The veteran also reported that he had a 
recent injury to a disc in his lower back.  

Examination noted that the veteran lacked 10 degrees of full 
low back flexion, extension, and bilateral lateral bending.  
He had no atrophy of the muscles.  Deep tendon reflexes were 
4+ and equal throughout.  Tenderness over the left sacro-
iliac joint and surrounding tissue was elicited.  Left 
straight leg raising test caused discomfort in the sacro-
iliac area at about 80 degrees.  Patrick's test also caused 
discomfort.  Sensory and motor function of the legs, buttocks 
and hips were normal.  The examiner did not find any 
significant muscle spasm on bending, and any limitation of 
motion was equivocal.  There was no weakened movement or 
incoordination of movement.  The veteran did not appear to 
have been markedly disabled at this time, according to the 
examiner.

The examiner also stated that there was no neurological 
manifestations referable to the veteran's low back disability 
and that his symptoms were joint-related from the original 
burns.  The examiner noted that, at the October 2000 
examination, he was not convinced that the left leg radiation 
was related to the service-connected sacro-iliitis.  The 
sacro-iliac joint was affected and the veteran had 
sclerodermal distribution down the leg but not sciatic 
distribution.  There was nothing on examination to suggest 
intervertebral disc involvement, according to the examiner.  
Recent low back x-rays showed no abnormalities of the low 
back, hips or sacro-iliac joints.  The examiner noted that 
the veteran complained that his low back symptoms were 
increasing in severity, but the examiner noted that the 
veteran's symptoms were diminished in severity when compared 
to those of the last examination.  The examiner also stated 
that no further diagnostic testing was required.  

In statements and testimony, the veteran contends that his 
service-connected low back disability should be rated more 
than 10 percent disabling, as the symptoms and manifestations 
of the disability from which he suffers have increased in 
severity and has limited ability to perform his job as a 
corrections officer.

Analysis

Pursuant to the Board remand, the RO sent the veteran a 
letter in May 2002 informing him of the consequences for 
failing to report for a scheduled VA examination.  The 
veteran was scheduled for an orthopedic examination of his 
low back on June 5, 2002.  However, he failed to report for 
the examination.  

Under the applicable criteria, when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.

In this case, additional VA examination is necessary to 
establish the veteran's entitlement to a higher initial 
rating for a low back disability.  Although the veteran did 
appear for some VA examinations, the examinations were 
inadequate for rating purposes.  There is no examination of 
record that demonstrates symptomatology required for a higher 
initial rating.  The veteran was informed in the Board's most 
recent remand of the inadequacy of the VA examination reports 
and of the necessity for another VA examination.  Thereafter, 
in a May 2002 letter, the RO also informed the veteran that 
evidence from this examination which might have been material 
to the claim could not be considered.  The veteran did not 
have good cause for failing to report for a VA examination in 
June 2002.  The veteran has stated that he was not notified 
of the June 5, 2002, examination.  However, there is a letter 
in the c-file addressed to the veteran's latest address on 
record, as requested by the latest Board remand, informing 
him of the time and place of the examination.  The duty to 
assist is not a one-way street, and the veteran has not 
fulfilled his duty to report for examination.  38 C.F.R. § 
3.655; Olson v. Principi, 3 Vet. App. 480 (1992).  Therefore, 
the claim will be decided based on the evidence of record.

With respect to rating impairment caused by service-connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work. 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating is to be assigned.  When a 
veteran has been diagnosed as having a specific condition and 
the diagnosed condition is not listed in the Schedule for 
Rating Disabilities, the diagnosed condition will be 
evaluated by analogy to a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion . . .. [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected disability is rated by 
analogy to Diagnostic Code 5295, lumbosacral strain.  

Diagnostic Code 5295 provides that a 10 percent disability 
rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent disability 
rating is assigned where there is evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent disability 
rating is properly assigned where the symptoms are severe, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The veteran contends, in statements and testimony that he is 
entitled to at least a 20 percent rating under this 
Diagnostic Code as he demonstrates loss of unilateral spine 
motion and pain.  The current medical evidence does not 
adequately address the factors contained in Diagnostic Code 
5295 in that a October 2000 VA examination found no 
limitation of motion.  A May 2002 neurological examination 
found any such limitation of motion to have been equivocal.  
As discussed above, due to the veteran's failure to 
cooperate, the Board must decide his appeal on the current 
record.  The evidence of record shows that the veteran has 
tenderness of the sacro-iliac region.  No muscle spasm on 
extreme forward bending or loss of unilateral spine motion 
has been shown.  Thus, a rating greater than the 10 percent 
evaluation assigned under Diagnostic Code 5295 is not 
warranted.  

An increased rating under analogous Diagnostic Codes, such as 
Diagnostic Code 5292 limitation of motion of the lumbar 
spine, or Diagnostic Code 5293, intervertebral disc syndrome, 
is likewise not warranted, as the veteran has not 
demonstrated moderate limitation of motion of the lumbar 
spine, or moderate recurring attacks of symptoms compatible 
with sciatic neuropathy.

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to pain.  
DeLuca, 8 Vet. App. 202, 204-205.  Initially, the Board notes 
that the veteran's complaints of pain are specifically 
contemplated in the criteria of Diagnostic Code 5295.  The 
current medical evidence does not adequately address all of 
the DeLuca factors discussed above but, due to the veteran's 
failure to cooperate, the Board must decide his appeal on the 
current record.  In addition, there is no evidence of loss of 
muscle strength or atrophy.  Accordingly, there is no 
evidence of limitation of motion, or any other functional 
loss, due to pain not already contemplated by the current 
rating to warrant a rating in excess of 10 percent at this 
time.  In light of all of the foregoing, the Board concludes 
that there is no medical or factual basis upon which to 
conclude that there is functional loss due to pain to warrant 
a rating in excess of 10 percent at this time.  38 C.F.R. §§ 
4.40, 4.45; DeLuca, supra.  

Where the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to an increased initial rating for a low back 
disability is denied.  



	                        
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

